925 N.E.2d 1179 (2010)
Ronald W. POOR et al., respondents,
v.
SPRINT CORPORATION et al., petitioners.
No. 103697.
Supreme Court of Illinois.
March 24, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate that part of its judgment in Poor et al. v. Sprint Corp. et al., case No. 5-04-0547 (10/03/06), refusing to review the class certification issue *1180 on jurisdictional grounds, and to review the class certification issue.